DETAILED ACTION

This action is made Final and is being handled by Examiner James H. Miller. Examiner Miller is located in Dallas, Texas, in the central time zone (CST) and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed Sept. 28, 2020, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Jun. 26, 2020, also filed Sept. 28, 2020, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 1–6 were previously pending; Claims 1–6 are amended; Claims 7–13 are added; No Claims are cancelled. Accordingly, Claims 1–13 remain pending and have been examined with Claims 1, 5, 6, and 13 in independent form. 
Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed May 17, 2018, [“Applicant’s Specification” or “Spec.”] and accepted for examination.
Applicant's Amendment to address claim interpretations under 35 U.S.C. § 112(f) has been reviewed and has rebutted the presumption that the claim limitations should be treated in accordance with § 112(f) because the claims have been amended to recite sufficient structure to perform the recited functions in each and every independent claim (i.e., “non-volatile memory and a processor”). The interpretation of the following claim Non-Final Office Action” or “Non-Final Act.”] under § 112(f) is withdrawn: “billing information management unit,” and “system-control unit.” Accordingly, the corresponding rejections of Claims 1–4 under § 112(b) and § 101 (software per se) are withdrawn. 
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome each and every rejection under § 112(b) previously set forth in the Non-Final Office Action. The rejection of Claim 3 under § 112(b) is withdrawn.
Response to Arguments
 
35 U.S.C. § 101 Argument
Applicant’s Reply to the 35 U.S.C. §101 rejection set forth in the Non-Final Office Action has been fully considered but is not persuasive for the reasons stated here and in the § 101 rejection below.
Applicant argues the pending claims improves the functioning of the computer itself and therefore does not recite an abstract idea exception. Applicant’s Reply at *10–1. Specifically, Applicant argues the pending claims improve the computer because “the claimed configuration makes it unnecessary to re-acquire cumulative data … [thereby] reduc[ing] the burden on the processor … by the step of re-acquiring the cumulative data.” Id. at *11. Examiner respectfully disagrees. “[A] claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” MPEP 2106.05(a) (citation omitted). “Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. Id. (citation omitted). The computer is used as a tool to update “registration information 120A” in a “billing management table 
Applicant argues the invention solves a technology centric problem. Applicant’s Reply at *11–2. Specifically, “the invention provides a solution to the problem of inaccurate billing when the image forming apparatus [printer] is offline or when the [billing-counter] information is not previously registered in time [i.e., when the billing process is executed].” Id. at *12. Examiner respectfully disagrees. “[A] claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” MPEP 2106.05(a) (citation omitted). “Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. Id. (citation omitted). The computer is used as a tool to calculate, as claimed, “contract billing information corresponding to a standard number of printed pages based on the billing contract with a customer.” “Coding” the details of a contract is not a technical solution to a technical problem.
35 U.S.C. § 103 Argument
Applicant’s argues the art of record, either separately or in combination, does not disclose, teach, or suggest the amended features of the independent claims. Applicant’s Reply at *12–4. Therefore, the Office’s rejections made in the Non-Final Office Action under 35 U.S.C. § 103 should be withdrawn. Applicant’s argument has been considered but is nevertheless moot. Applicant amended the claims and argues the amended claims. Thus, Applicant’s argument does not apply to the § 103 rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., an abstract idea) without significantly more.
Analysis
Step 1: Claims 1–13 are directed to a statutory category. Claims 1–4 recite “[a]n apparatus” and are therefore directed to the statutory category of “a machine”. Claims 5 and 7–9 recite “[a] non-transitory computer readable recording medium” and is therefore, directed to the statutory category of “an article of manufacture.” Claims 6 and 10–12 recite “[a] method” and is therefore directed to the statutory category of “a process.” Claim 13 recites “a device management apparatus” and are therefore directed to the statutory category of “a machine”.
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating computer components, and letters for clarity in describing the limitations:
A device management apparatus, comprising 

	[A] a program stored on non-volatile memory and a processor, wherein the processor is configured to execute the program to provide:

	[B] a billing-information-management unit that, based on billing-counter information having cumulative data that is received from a device, updates registered information in a billing-management table that includes updated data that is updated based on the cumulative data; and

[C] a system-control unit that, when registered information is not registered in the billing-management table by a final closing date, causes the billing-information-management unit to update registered information in the billing-management table based on a predicted data, 

	[D] wherein the system-control unit calculates the predicted data during a specified period based on a contract billing information corresponding to a standard number of printed pages based on the billing contract with a customer per duration of the specified period.

Claims are directed to an abstract idea exception.
Step 2A, Prong One: Rep. Claim 1 recites “based on billing-counter information having cumulative data that is received … updates registered information in a billing-management table that includes updated data that is updated based on the cumulative data” (Limitation B); “when registered information is not registered in the billing-management table by a final closing date … update registered information in the billing-management table based on a predicted data” (Limitation C); and “calculate[ ] the predicted data during a specified period based on a contract billing information corresponding to a standard number of printed pages based on the billing contract with a customer per duration of the specified period” (Limitation D), which recites the abstract idea exception of sales activities and/or agreements in the form of contracts, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B).
The same limitations recited supra, Limitations B–D, also recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses receiving a phone call from a customer who reports “cumulative” “billing-counter information” and writing the information into a paper “billing-management table” (invoice) with pen or pencil (Limitation B). If a phone call is not received from the customer by the “closing date,” updating the paper billing management table (invoice) with “predicted data” contained in the contract between the parties (Limitations C & D). In further support that Limitations B, C & D may be performed in the human mind or with pen and paper, the billing-counter information, billing-management table, cumulative data, predicted data, and contract billing information, for example, is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). 
Moreover, the billing-counter information, billing-management table, cumulative data, predicted data, and contract billing information character of the claimed data when viewed in light of Applicant’s Specification, merely invokes a separate category of abstract ideas exceptions, sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: a program (having a billing-information-management unit and a system-control unit), non-volatile memory, a processor, and a device.
Regarding the “processor,” “program (having a billing-information-management unit and a system-control unit),” and “non-volatile memory,” Applicant’s Specification  does not otherwise describe them except using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic “processor,” “program,” and “non-volatile memory.” Spec., ¶ [0020]. Limitation A describes the memory storing a program and a processor executing the program to perform the steps of the claimed invention. This takes a generic piece of hardware and describe the functions of receiving, storing, and sending data between the processor and memory, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). Limitations B–D describe the processor, memory, and program performing the steps of the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). 
Regarding the “device” Applicant’s Specification  does not otherwise describe it except using exemplary language, so Examiner assumes Applicant intended merely a generic “device.” Spec., ¶ [0015] (MFP). The pending clams further recite the device transmitting billing-counter information, which merely invokes computers or other machinery in its ordinary capacity to transmit data. MPEP 2106.05(f)(2).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f). Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claims 5, 6, and 13 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 5, 6, and 13, are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0063] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 3, and 7–12 all recite “wherein” clauses that further limit the abstract idea.
Dependent Claims 2 & 4 recite, in part, a generic storage device for storing data of a particular type, which merely invokes computers or other machinery in its ordinary capacity to store data. MPEP 2106.05(f)(2). The remaining limitations of Dependent Claims 2 & 4 recite “wherein” clauses that further limit the abstract idea.
Conclusion

Claims 1–13 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10–13 are rejected under 35 U.S.C. 103 as being unpatentable over Sunata (U.S. Pat. Pub. No. 2010/0231965) [“Sunata”] in view of Kim (U.S. Pat. Pub. No. 2011/0295729, and Hayashi et al. (U.S. Pat. No. 2017/0230521) [“Hayshi”].
Regarding Claim 1, Sunata discloses
A device management apparatus, comprising 
(See at least Fig. 1, element 100, “management apparatus”)
a program stored on non-volatile memory and a processor, wherein the processor is configured to execute the program to provide: 
(See at least ¶ [0043], where ROM 203 stores a program which is executed by the CPU 201. Fig. 2)
a billing-information-management unit [Fig. 4, management unit 405] that, based on billing-counter information having cumulative data that is received from a device [printer], updates registered information in a billing-management table that includes updated data that is updated based on the cumulative data; and 
(Examiner interprets “billing counter information” as the “total number of printed pages.” Spec., ¶ [0031] and associated text Fig. 4, element 330g. Examiner interprets “registered information” as “total number of printed pages.” Spec., ¶ [0017] (identifying Fig. 3A as containing registered information”); Fig. 3A (types of registered information that includes “total number printed pages”); ¶ [0011] (Fig. 3A is exemplary). Examiner interprets “device” as a printer. Fig. 1 and associated text ¶ [0003]. Examiner interprets “billing management table” as a GUI table.” Thus, when these interpretations are combined, the pending claim limitation is interpreted as “a billing-information-management unit that, based on the total number of printed pages received from a printer, updates the total number of printed pages in a GUI table, cumulatively.” 
See at least Fig. 12, GUI 1201, and associated text ¶ [0161], where Fig. 12 illustrates an exemplary user interface to cumulatively sum over a period of time (e.g., in Fig. 12, “10-1-2004 to 10-3-2004”), the total number of pages printed for each of multiple printers, displayed in a GUI table)
a system-control unit (Fig. 4, control manager 402) that, when registered information [total number of pages printed] is not registered [displayed] in the billing-management table [GUI table] by a final closing date [within time interval], causes the billing-information-management unit to update registered information [total number of pages printed] in the billing-management table […] 
(See at least ¶ [0112], where the management unit 405 determines whether a specified time interval for processing printer page counter information has elapsed. The management unit 405 determines if printer page counter information is missing from the database at S703, when it expects the information to be in the database. ¶ [0115]. Next, the management unit 405 calculates an increase in the counter from the value last received and stores the updated printer page counter information in the database. ¶¶ [0119]; ¶ [0108].

Sunata discloses updating by the system control unit, the total number of pages printed when the printer count is not known in a billing management table as explained above. Sunata does not disclose updating registered information in the billing management table based on contract billing information, corresponding to a standard number of printed pages based on a billing contract with a customer per duration of the specified period.

Kim discloses
[…] update registered information in the billing-management table based on [ ] data, wherein the system-control unit calculates the [ ] data during a specified period based on a contract billing information corresponding to a standard number of printed pages based on the billing contract with a customer per duration of the specified period.  
(See at least ¶ [0008], where the billing charge is determined from a billing agreement with a customer. ¶¶ [0007], [0068]. Billing charges are set via the billing profile GUI. Fig. 5. The billing agreement is for a specific period of time, and includes quotas (standard number of printed pages), and the price per printed page per quota. ¶¶ [0068], [0072] & Figs. 6A & 6B. ¶ [0007].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have updated updating registered information in the billing management table based on contract billing information, corresponding to a standard number of printed pages based on a billing contract with a customer per duration of the specified period, as explained in Kim, to the known invention of Sunata, with the motivation for suppliers of managed print services in a B2B market to make money. Kim, ¶ [0007]. 

Sunata discloses updating by the system control unit, the total number of pages printed when the printer count is not known in a billing management table as explained above. Sunata does not disclose updating registered information in the billing management table based on predicted data.

Hayashi discloses
[…] update registered information in the billing-management table based on predicted data during a specified period [historical average of printed pages]
(See at least ¶ [0192], where the total number of printed pages (print volume) of device C001 is predicted as “13500” using the historical average of the print volumes for devices A001 and A002. The predicted print volume for device C001 is stored is the device management information storage unit 150. ¶ [0195]. Fig. 6 and associated text ¶ [0084] discloses a table with the total number of printed pages (print volume “CV”).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have updated registered information in the billing-management table based on predicted data, as explained in Hayashi, to the known invention of Sunata, with the motivation to predict the degree of deterioration of components, degree of consumption of components, and failure periods of components in a printer. Hayashi at ¶ [0005].


Regarding Claim 3, Sunata, Kim, and Hayashi disclose
[t]he device management apparatus according to Claim 1 as explained above.
Sunata further discloses
wherein the contract billing information is registered in the billing-management table.
(See at least ¶ [0039], where the management apparatus 100 performs billing processing according to the total number of printed pages used by the customer. Fig. 12 discloses the total number of printed sheets in a GUI table.)
  
Regarding Claims 5 and 6, the limitations are not substantially are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Sunata, Kim, and Hayashi for the same rationale presented in Claim 1, supra.  Examiner notes that method Claim 6 contains conditional language that does not serve to differentiate the method claims from the prior art because those steps are not required to be performed. MPEP § 2111.04(II).  Method claim 6 recites in pertinent part recites, “when registered information is not registered in the billing-management table by a final closing date, causes the billing-information-management unit to update registered information in the billing-management table based on a predicted data.”

Regarding Claim 8, Sunata, Kim, and Hayashi disclose
The non-transitory computer readable recording medium according to claim 5 as explained above.
The remaining limitations of Claim 8 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Sunata, Kim, and Hayashi for the same rationale presented in Claim 3 supra.

Regarding Claim 10, Sunata, Kim, and Hayashi disclose
The device management method according to claim 6 as explained above.
Sunata further discloses 
wherein a storage device 
(see at least Fig. 4, element 404, database, and associate text ¶ [0059], where the total number of printed sheets is stored. ¶ [0117] (same).
for storing registered information that indicates past registered contents of the billing-management table is used, and 
(This limitation is interpreted as intended use because it describes a purpose or function of the thing being claimed, which is “a storage device.” Furthermore, the general principle is that machine or apparatus claims should cover what a device is, and not what it does. Accordingly, statements of intended use fail to distinguish over the prior art. However, Sunata discloses said limitation. The management unit 405 calculates an increase in counter from the value of the department counter last received, and stores it in the database 404. ¶ [0119]. The value last received is past registered content.)
Hayashi further discloses
wherein the system-control unit calculates the predicted data for the specified period from the registered information that indicates the past registered contents, if the registered information that indicates the past registered contents is stored in the storage device, and
(This limitation is not substantially different than that in Claim 1 and is rejected similarly. See at least ¶ [0192], where the total number of printed pages (print volume) of device C001 is predicted as “13500” using the historical average of the print volumes for devices A001 and A002. The predicted print volume for device C001 is stored is the device management information storage unit 150. ¶ [0195]. Fig. 6 and associated text ¶ [0084] discloses a table with the total number of printed pages (print volume “CV”). The period of time is February 2014 or one month. ¶ [0192].)
calculates the predicted data for the specified period based on the contract billing information, if the registered information that indicates the past registered contents is not stored in the storage device.
 (This recites a conditional limitation. Only one of the “calculate” steps can be performed any time the method is performed, based on if registered information is stored or not stored in the storage device a match is indicated. Thus, only one of the “calculate” steps is required to be performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. MPEP 2111.04 II. Accordingly, this limitation does not serve to differentiate the claims from the prior art because the first “Calculate” limitation is performed.)

Regarding Claim 11, Sunata, Kim, and Hayashi disclose
The device management method according to claim 6 as explained above.
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Sunata, Kim, and Hayashi for the same rationale presented in Claim 3 supra.

Regarding Claim 12, Sunata, Kim, and Hayashi disclose
The device management method according to claim 11 as explained above.
Sunata further discloses
wherein a storage device 
(see at least Fig. 4, element 404, database, and associate text ¶ [0059], where the total number of printed sheets is stored. ¶ [0117] (same).
for storing an average specification value based on specifications of the device is used
(This limitation is interpreted as intended use because it describes a purpose or function of the thing being claimed, which is “a storage device.” However, Sunata discloses said limitation. See at least Fig. 8B where an average threshold value parameter of 0.5% is stored for the device used.  See also Kim, Fig. 5 where average quotas are stored in the billing device profile.)
The remaining limitations of Claim 12 are not substantively different than those presented in Claim 10 and are therefore, rejected, mutatis mutandis, based on Sunata, Kim, and Hayashi for the same rationale presented in Claim 10 supra.

Regarding Claim 13, Sunata discloses
A device management apparatus
(See at least Fig. 1, element 100, “management apparatus”)
The remaining limitations of Claim 13 are not substantively different than those presented in Claims 1 & 12 and are therefore, rejected, mutatis mutandis, based on Sunata, Kim, and Hayashi for the same rationale presented in Claim 11 supra.
Examiner Note
Claims 2, 4, 7 & 9 do not have an art rejection. The prior art taken alone or in combination fails to teach the following claimed conditional cause and effect feature:
Claims 2 & 7: the system-control unit calculates the predicted data for the specified period from the registered information that indicates the past registered contents, if the registered information that indicates the past registered contents is stored in the storage device, and calculates the predicted data for the specified period based on the contract billing information, if the registered information that indicates the past registered contents is not stored in the storage device. Spec., Fig. 5 (support).
Claims 4 & 9: the system-control unit calculates the predicted data based on the contract billing information, if the contract billing information is registered [stored] in the billing-management table, and calculates the predicted data for the specified period from the specification value, if the contract billing information is not registered [stored] in the billing- management table. Spec., Fig. 5 (support).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694